DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on 12 August 2021 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Applicant’s election of the species of 4-((1s,4s)-4-((R)-1-(5-(4-Chlorophenyl)-4H-1,2,4-triazol-3-yl)ethyl)cyclohexyl)-6- fluoroquinoline (example 1) in the reply filed on 12 August 2021 is acknowledged:

    PNG
    media_image1.png
    656
    667
    media_image1.png
    Greyscale


Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration.”

The elected species appears allowable over the prior art.  The search has been extended to the species of the claimed formula cited in the below art rejections.  The search has not been extended unnecessarily to cover all nonelected species.  
In this regard, the elected species reads on group I claims 1-2, 4-8, 10 and 12-17.


Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The restriction is FINAL.

Non-Final Rejection

Priority
This application was filed February 26, 2019 and is the National Stage Application of International Application PCT/US2017/048540 filed August 25, 2017, which claims the benefit of Provisional Application 62/380,088, filed August 26, 2016.

Information Disclosure Statement
The IDS dated 23 September 2019 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  
Several related published patent applications with Applicant and/or inventor in common with the instant application and which disclose related subject matter are listed.
US 20200291008, CN 109574988 and WO 2019179369 are postdated patent application publications which disclose subject matter overlapping with the instant claims.
Status of the claims
Claims 1-2, 4-5, 7-8, 10 and 12-17 are pending and rejected.
Claim 6 is objected to.
Claims 3, 9, 11 and 18 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Objections
[1] Claim 6 is objected to as depending from a rejected base claim.  
Claim 6 is not allowable at this time since it depends from claim 1 which is subject to rejection over the prior art.  Note also that the full scope of all the species according to claim 1 has not been searched and examined.  

[2] Claim 15 is objected to over erroneous chemical names.  The erroneous names appear to be errors at least since the correct names are included in the specification for the compounds.  See the 3rd, 9th-10th, 12th-15th, 47th, 51st and 53rd listed compounds, the names of which all end with the term “quinolone” instead of quinoline.  The compounds correspond to examples 3, 9-10, 12-15, 47, 51 and 53 of the specification.  Note that independent claim 1 does not appear to encompass any quinolones in view of the permitted R1 and R1A substituents, none of which is oxo.
For example the 3rd listed compound is “6-Fluoro-4-((1s,4s)-4-((R)-1-(5-(4-fluorophenyl)-4H-1,2,4-triazol-3 - yl)ethyl)cyclohexyl)quinolone”.  
The corresponding example 3 is shown below:

    PNG
    media_image2.png
    495
    991
    media_image2.png
    Greyscale

The correct name and structure clearly have “quinoline” instead of “quinolone”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from claim 1 and recites the limitation of the 8th listed compound name as:
“3 -(4-cyanophenyl)-1-(4-methoxybenzyl)-1-((1r,4r)-4-phenylcyclohexyl)urea”
The structure corresponding to this name is shown below:

    PNG
    media_image3.png
    723
    927
    media_image3.png
    Greyscale

This compound clearly falls outside the scope of the genus of compounds of formula I or formula II set forth in independent claim 1.  There is a lack of antecedent basis for this limitation in claim 1.  
The scope of the claims are not distinct since it is unclear how such a compound can be a compound of claim 1.
The Examiner suggest that Applicant delete this compound from claim 15.

[2] Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 contains the trademark/trade names: “YERVOY, OPDIVO, or KEYTRUDA”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a required component of the claimed composition and, accordingly, the identification/description is indefinite.
The Examiner suggests that Applicant consider replacing the tradenames with alternate art-recognized names, such as those found in the specification at page 19, paragraphs 94-95: “ipilimumab, nivolumab or pembrolizumab”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites subject matter outside the scope of claim 1 from which it depends, see the objection [2] and 112b rejection [1] above.  Claim 15 therefore fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[1] Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams (US20190144416).
The reference is 102(a)(2) prior art against the claims since it lists at least one author who is not an instant inventor and claims priority to application 62/331,849 filed on 04 May 2016 before the instant effective filing date.  The cited subject matter is supported in the earlier priority filing.
See Williams example 30 at paragraph 230 on page 26:

    PNG
    media_image4.png
    418
    546
    media_image4.png
    Greyscale

This compound is identical to the 8th listed compound of claim 15: “3 -(4-cyanophenyl)-1-(4-methoxybenzyl)-1-((1r,4r)-4-phenylcyclohexyl)urea”

[2] Claims 1-2, 5, 8, 10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US20100311712).
Chen discloses at least one compound which falls into the scope of the present claims, see figure 1D on sheet 4 at row 3 of column 1:

    PNG
    media_image5.png
    200
    555
    media_image5.png
    Greyscale

This compound is a species of the generic Markush of instant claim 1 wherein the compound is of formula I,
Wherein: X is CH; T is CH; V is a bond; Y and W are each N; n is 3; L is an unsubstituted C1 alkylene; Z is a bond; A is thiazolyl; Z’ is a bond; R1 and R1A are each H and R2 is unsubstituted phenyl.
This compound reads on claims 1-2, 5, 8, 10 and 12-14.
Regarding claim 16, a “pharmaceutical composition” is disclosed at least since a test result in a biological assay is disclosed for the compound.  The compound was necessarily provided in such a composition in order to obtain the result.

[3] Claims 1-2, 4-5, 7-8, 10, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, record for 1316408-00-0, “5,8-Difluoro-4-[4-[1-[3-(4-methylphenyl)-1,2,4-oxadiazol-5-yl]ethyl]-1- piperazinyl]quinoline”, entered into STN on 12 August 2011.
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an online database or Internet publication (e.g. discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981).
 The “entered” date represents the date that the compound was entered into the REGISTRY database on STN and represents the date that the compound was made accessible to the public:

    PNG
    media_image6.png
    438
    355
    media_image6.png
    Greyscale

This compound is a species of the generic Markush of instant claim 1 wherein the compound is of formula I,
Wherein: X is N; T is CH; V is a bond; Y and W are each N; n is 2; L is a C1 alkylene substituted with a C1 alkyl; Z is a bond; A is oxadiazolyl; Z’ is a bond; R1 and R1A are each halo and R2 is phenyl substituted with a C1 alkyl.
This compound reads on claims 1-2, 4-5, 7-8, 10, 12 and 14.
Regarding claim 16, a “pharmaceutical composition” is disclosed since the compound is reported as being a member of a “chemical library” from the collection of chemicals offered by a chemical supplier.  Such “chemical library” compounds are necessarily not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “pharmaceutical composition".  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625